EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wilhelm L. Rao, Reg. No. 52,151 on May 21, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Cancelled claims: cancel claims 4, 6, 10, 12, 16 and 18.
Replacement claims: replace claims 1-3, 7-8, 11, 13, 15 and 19-20.
	
	1.	A social gaming system that interacts with at least one gaming machine configured to play a game of chance and produce game information, the at least one gaming machine having at least one currency, ticket or card acceptor to support play of the game of chance, the social gaming system comprising:
a social gaming server configured to:
communicate with the at least one gaming machine;
communicate with a social networking server to obtain a set of social contacts associated with a player at the at least one gaming machine, the social networking server storing a plurality of social contacts for a plurality of users;
form a list of at least one social contact from the set of social contacts;
transmit the list of at least one social contact to the at least one gaming machine;
cause display of the list of at least one social contact on at least a portion of a display of the at least one gaming machine;
facilitate concurrently display the game of chance on another portion of the display of the at least one gaming machine;
receive a selection of at least one social contact from the list of at least one social contact;
authenticate at least one user device associated with the at least one social contact received;
establish a remote gaming session between the at least one gaming machine and the at least one user device associated with the at least one social contact selected when the at least one user device selected is authenticated to enable the at least one user device to at least monitor the game of chance being played on the at least one gaming machine;
cause display of an indication on the display of the at least one gaming machine based on the at least one user device, wherein the indication denotes whether the at least one user device is monitoring the game of chance being played on the at least one gaming machine; 
distribute at least a portion of the game information to the at least one user device by posting the at least a portion of the game information to the social networking server;
determine a location of the at least one user device;
limit the at least one user device to participate in the game of chance based on the location of the at least one user device; and
compare a key file stored in the at least one user device associated with the at least one social contact received with a record maintained on the social networking server for authentication,
wherein the at least a portion of the game information distributed to the at least one user device includes real-time data provided by the game of chance being played on the at least one gaming machine.

	2.	A method for distributing game information, comprising:
determining if a wager is received at a gaming device;
operating a game of chance on the gaming device to produce the game information when the wager is received;
displaying the game of chance on a first portion of a display of the gaming device;
accessing a social networking server to obtain a set of social contacts associated with a user of the gaming device, the social networking server storing a plurality of social contacts for a plurality of users;
displaying the set of social contacts on a second portion of the display of the gaming device, the set of social contacts being associated with the user of the gaming device, wherein each of the plurality of social contacts are available for monitoring or participating in the game of chance being played on the gaming device when authenticated;
receiving a selection of at least one of the social contacts from the set of social contacts to monitor or participate in the game of chance being played on the gaming device;
identifying at least one remote user device associated with at least one social contact in the selection;
authenticating the at least one remote user device associated with the at least one social contact; and
distributing at least a portion of the game information from the game of chance to the at least one remote user device when the at least one remote user device is authenticated by posting the at least a portion of the game information to the social networking server;
determining a location of the at least one remote user device;
limiting the at least one remote user device to participate in the game of chance based on the location of the at least one remote user device; and
comparing a key file stored in the at least one remote user device associated with the at least one social contact received with a record maintained on the social networking server for authentication,
wherein the game of chance operates on the gaming device and not on the at least one remote user device.

	3.	A social gaming system that interacts with at least one gaming machine configured to play a game of chance and produce game information, the at least one gaming machine having at least one currency, ticket or card acceptor to support play of the game of chance, the social gaming system comprising:
a social gaming server configured to:
communicate with the at least one gaming machine;
communicate with a social networking server to obtain a set of social contacts associated with a player at the at least one gaming machine, the social networking server storing a plurality of social contacts for a plurality of users;
form a list of at least one social contact from the set of social contacts;
transmit the list of at least one social contact to the at least one gaming machine;
cause display of the list of at least one social contact on at least a portion of a display of the at least one gaming machine;
facilitate concurrently display the game of chance on another portion of the display of the at least one gaming machine;
authenticate at least one user device associated with at least one social contact;
establish a remote gaming session between the at least one gaming machine and at least one user device that is authenticated, wherein, the at least one user device is thereby enabled to at least monitor the game of chance being played on the at least one gaming machine;
cause display of an indication on the display of the at least one gaming machine based on the at least one social contact, wherein the indication denotes whether the at least one social contact selected is monitoring the game of chance being played on the at least one gaming machine; 
determine a location of the at least one user device;
limit the at least one user device to participate in the game of chance based on the location of the at least one user device;
compare a key file stored in the at least one user device associated with the at least one social contact received with a record maintained on the social networking server for authentication; and
distribute at least a portion of the game information to the at least one user device that is authenticated by posting the at least a portion of the game information to the social networking server, wherein the at least a portion of the game information distributed to the at least one user device that is authenticated includes real-time data provided by the game of chance being played on the at least one gaming machine.

	7.	The social gaming system of claim 1, wherein the social gaming server is further configured to authenticate the at least one user device using a unique address and determine whether an input is received from a remote user within a predetermined period of time.

	8.	The social gaming system of claim 1, wherein the social gaming server is further configured to cause display of active users in the list of at least one social contact.

	11.	The method of claim 2, further comprising authenticating the at least one user remote device associated with the at least one social contact received by confirming validity of at least one of a password, a biometric identifier, a personal identification number, and a unique address associated with the at least one remote user device.

	13.	The method of claim 2, further comprising authenticating the at least one remote user device using a unique address and determining whether an input is received from a remote user within a predetermined period of time.

	15.	The method of claim 2, further comprising:
determining a location of the at least one remote user device; and
determining eligibility of the at least one remote user device to receive the game information based on the location of the at least one remote user device.

	19.	The social gaming system of claim 3, wherein the social gaming server is further configured to authenticate the at least one user device using a unique address and determine whether an input is received from a remote user within a predetermined period of time.

	20.	The social gaming system of claim 3, wherein the social gaming server is further configured to cause display of active users in the list of at least one social contact.
   
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the subject matter of the previously presented dependent claims 4 and 6 (which are now cancelled) into all of the claims. In the examiner’s opinion, a prior rejection could not be made in view of this subject matter in conjunction with the other elements of the independent claims without using improper hindsight reconstruction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757.  The examiner can normally be reached on Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715